This is an appeal from a decree of the court of chancery, advised by Vice-Chancellor Buchanan, dismissing the bill of complaint which sought to set aside certain conveyances of land and transfers of stock in a corporation, as fraudulent.
The vice-chancellor held that the proofs adduced by the appellants failed to sustain the cause of action set out in the bill of complaint. *Page 304 
Appellant says that the vice-chancellor's conclusions, which were submitted more than one year after the final hearing, contain several erroneous statements regarding the facts of the case and that the decision is predicated upon such misstatements and that the conclusions are against the weight of the evidence.
A careful consideration of the evidence leads us to the conclusion that there may have been one or more inaccurate statements of the facts but if so, they were of such a character as not to affect the determination of the issues involved.
We are of the opinion that the court below was fully justified in its findings of the essential facts of the case and correct in its application of the law to the facts so found, and that the decree should be affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — PARKER, HEHER, JJ. 2. *Page 305